IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-81,036-01



            IN RE STATE OF TEXAS EX REL. SUSAN D. REED, Relator

                    ON APPLICATION FOR A WRIT OF MANDAMUS
                            CAUSE NO. 04-14-00047-CR
                      IN THE FOURTH COURT OF APPEALS


       Per curiam.

                                            OPINION


       Relator filed a motion to stay proceedings and an application for a writ of mandamus,

pursuant to the original jurisdiction of this Court. The application requests that we issue a writ of

mandamus ordering the appellate court to vacate its order conditionally granting mandamus relief,

which directed the trial court to withdraw its show cause order regarding contempt proceedings

against Real Party in Interest, Michael McCrum. In re Michael McCrum, 04-14-00047-CR (Tex.

App.–San Antonio Feb. 26, 2014)(not designated for publication).

       On March 5, 2014, this Court held this application in abeyance and invited the Respondent,
the Fourth Court of Appeals, and Real Party in Interest, Michael McCrum to respond. The Fourth

Court of Appeals did not file a response with this Court.

       We conditionally grant mandamus relief and direct the Respondent to vacate its order

conditionally granting mandamus relief, which directed the trial court to withdraw its show cause

order regarding contempt proceedings against Real Party in Interest, Michael McCrum. The writ

of mandamus will issue only in the event the Respondent fails to comply within thirty days of the

date of this opinion.


Delivered: September 17, 2014
Do not publish